DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/726,668 (reference application, pending issuance). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims pending issuance disclose and teach a system and method for 3d pathfinder visualization including a medical instrument, position tracking system, display, and processor configured to register the position tracking system and 3d CT image of the body with a frame of reference, find a 3d path of the instrument through the passage from a start to finish, compute segments of the 3d path, compute additional locations along the path with virtual cameras, select additional virtual viewpoints/cameras along the pathway and render/display virtual endoscopic images based on the 3d CT image of the passage in the body viewed from the selected viewpoints (with the medical image). 
The claims of the instant application and those of the pending patent ‘668 additionally disclose and claim the solving for turning points along the pathway with particular characteristics, segment the pathways, check lines of sight between camera views, provide adjustments to camera views in response to received images, selection of particular views based on bisecting planes at particular selected pathway portions/planes, and provide directional and vector information from particular locations for display of a translation on a display screen.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, though they are pending issuance. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-6, 12-15, 17-18, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintz et al (US 2017/0084027). Regarding claims 1, 13, and 24, Mintz et al discloses and teaches a medical system including instrument configured to move within a patient anatomical pathway, a position tracking system configured to track the coordinates of the instrument in the body (0063), a display (Fig 2), and processor configured to register the position tracking system and 3d CT image of the body with a common reference frame (0086-0091), find a 3d pathway of the instrument through the passage from a particular start point (0086-0092) to an end point, compute segments of the 3d path (lung, 0092, 0181-183, 0167-0175), and select virtual views including position and orientation of the cameras for tracking coordinates of the instrument in the respective views (0180-0183). Mintz et al disclose the rendering and display of virtual views based on the combined 3d CT images and the images with tracked coordinates (Fig 14, 0177-0183).

Regarding claims 2 and 14, Mintz et al discloses the assessment of bifurcations along the pathway (turns) and locates such segments.

Regarding claims 3 and 15, Mintz et al discloses positioning and adjusting the virtual cameras based on the distance, shape, view, or other characteristics of the field of view (0087, 0139-0143 for initial information, 0152, 0157, 0166).

Regarding claims 5, and 17, Mintz et al discloses and teaches the computation of polyline simplifications (0079-0084).

Regarding claims 6 and 18, Mintz et al discloses and teaches the use of polyline simplification modules which provide best fit, including fitting curves with point reduction (0127, 0135, 0143-0144, 0175).

Regarding claim 12, the apparatus includes electromagnetic tracking with magnetic field generators (0082-0084).


Allowable Subject Matter
Should Applicant file a timely terminal disclaimer, the art of record fails to disclose or teach the adjustment of virtual cameras of claims 4, 16, 7-11, or 19-23, as the adjustment of virtual camera directions/orientations of those claims differs from the system and methods of the Mintz et al (and Gattani et al reference cited in the ‘668 application).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793